NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

CHRISTINA ANAMARIA ALEXANDER, )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-459
                                 )
PATRICIA D. ALEXANDER and        )
SANDRA J. SCOTT-MOONEY,          )
                                 )
           Appellees.            )
________________________________ )


Opinion filed March 27, 2019.

Appeal from the Circuit Court for Pinellas
County; Linda R. Allan, Judge.

Christina Anamaria Alexander, pro se.

Richard L. Pearse, Jr., of Richard L.
Pearse, Jr., P.A., Clearwater, for
Appellees.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.